Citation Nr: 9924957	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability to include esophageal spasm as secondary to 
exposure to herbicide agents.

2.  Entitlement to service connection for post-traumatic    
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1967 to 
September 1970.  

This appeal arises, in part, from a May 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, by which the RO denied 
service connection for, in part, a stomach condition to 
include esophageal spasm as secondary to exposure to 
herbicide agents.  In September 1997, the Board of Veterans' 
Appeals (Board) remanded this claim for additional 
development.  The claim concerning service connection for 
post-traumatic stress disorder (PTSD) arises from a March 
1998 rating decision.  

On May 7, 1997, and on July 22, 1998, hearings were held at 
the RO before I. S. Sherman, who is a member of the Board 
rendering the final determination in these claims and was 
designated by the Chairman of the Board to conduct those 
hearings, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
1999).  At the May 1997 hearing, the veteran was accompanied 
by his daughter.  At the July 1998 hearing, the veteran 
submitted a VA medical record, for which he waived prior RO 
review.  

The Board notes that in September 1997, the veteran's claims 
concerning service connection for residuals of a right foot 
injury, for peripheral neuropathy as secondary to exposure to 
herbicide agents, and for the birth defects of the veteran's 
daughter, were all denied.  In March 1998, the Board denied 
the veteran's motion to reconsider these determinations, but 
also advised the veteran that it would construe his motion 
for reconsideration on the basis of obvious error as a 
request for revision of the Board decision on the grounds of 
clear and unmistakable error (CUE).  However, the Board 
deferred adjudication of this request for revision until new 
regulations pertinent to this requests had been finalized.  
In a letter dated on May 3, 1999, the Board wrote to the 
veteran and enclosed the pertinent finalized regulations.  
The Board also advised the veteran that, unless he informed 
the Board within 60 days of receipt of the letter, it would 
not be construing his motion for reconsideration to be a CUE 
motion.  As of August 3, 1999, neither the veteran nor his 
representative had responded to this letter.    

FINDINGS OF FACT

1.  The veteran's claim concerning service connection for a 
stomach condition to include esophageal spasm, as secondary 
to exposure to herbicides, is plausible.

2.  The veteran's claim concerning service connection for 
PTSD is plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for a stomach condition 
to include esophageal spasm, as secondary to exposure to 
herbicides.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for PTSD.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
immediately prior to a January 1967 examination, the veteran 
denied any history of frequent indigestion, stomach, liver, 
or intestinal trouble, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  Upon 
examination, the veteran's abdomen and viscera were normal.  
Neurologic and psychiatric examinations were also normal.   

In December 1967, the veteran sought treatment while serving 
aboard the USS Little Rock after complaining of abdominal 
cramps.  The veteran stated that his cramps had started about 
two hours after eating a large breakfast.  There was no 
nausea or vomiting.  The impression was transient gastritis.  
Subsequently in December 1967, the veteran was brought to 
sick bay on the USS Little Rock after having been in a fight 
on the beach.  He had received several kicks on his shins, 
causing bruises and a contusion on his right shin.  

In February 1969, the veteran went to the sick bay due to a 
small laceration from a "rusty knife."  No sutures were 
needed.  The veteran was examined in September 1970 for 
purposes of release from active duty.  Examination of the 
abdomen and viscera were normal, as were the veteran's 
neurologic and psychiatric evaluations.

The veteran's DD Form 214 reflects that his MOS was related 
to the civilian occupation of "boatswain," and that he 
received a National Defense Service Medal and a Vietnam 
Service Medal (and no other citations or awards).

In July 1993, the veteran filed a claim concerning, in part, 
service connection for stomach problems, for which he 
indicated he was treated in 1969.  

Subsequently in July 1993, a large number of medical records 
were associated with the claims file.  These records reflect, 
in part, post-service treatment for esophageal spasm. 

In September 1993, a copy of a decision from the Social 
Security Administration, granting the veteran disability 
benefits due to chest pain was received.  

In a September 1993 written statement, the veteran 
essentially asserted that while serving on the USS Little 
Rock, he was exposed to chemicals.  He was also allegedly 
exposed to chemicals and fumes related to the extermination 
of cockroaches while serving in Vietnam.  

In October 1993, a large number of private medical records 
were associated with the claims file.  These records reflect, 
in part, treatment of the veteran's esophageal spasm.  These 
records also include a written statement from the veteran, in 
which he described his symptoms of esophageal spasm after 
service.  He sought treatment for these symptoms from a 
Charles Hoye, M.D., who prescribed antacids.  Dr. Hoye 
apparently died in 1974.  The veteran subsequently had 
numerous surgeries for this condition, as well as many trips 
to the emergency room, without any relief from his symptoms.   

The veteran underwent a digestive examination for VA purposes 
in October 1993, after which he was diagnosed as having a 
history of atypical chest pain of unknown etiology and 
massive obesity.  It was specifically noted that no 
gastrointestinal abnormality was found.

In November 1993, the veteran submitted duplicative copies of 
his service medical records.  

In December 1993, the veteran underwent an Agent Orange 
examination for VA purposes, after which he was diagnosed as 
having, in pertinent part, possible esophageal stenosis or 
achlorhydria.  

In February 1994, the veteran again submitted duplicative 
copies of his service medical records.  

By a May 1994 rating decision, the RO, in pertinent part, 
denied service connection for stomach problems.  

In December 1995, the veteran filed a claim concerning 
service connection for PTSD, based on his service in Vietnam.  

The veteran underwent a PTSD examination for VA purposes in 
February 1996.  
He reported that he was in Vietnam from October 1969 to July 
1970.  His MOS was beach master, in which he was in a third 
wave of land forces.  His job was to prepare for the marines 
to land and also to coordinate evacuations.  The veteran did 
not see any combat or any dead bodies.  There was a great 
deal of racial tension and strife in his unit.  The veteran 
believed that a major turning point was the day he was in a 
locked compartment aboard ship down below deck, with 
approximately 100 black men.  In order to get to the door, 
these men forced the veteran to crawl under and beneath them 
all.  During this time, the men were making constant racial 
slurs toward the veteran.  He was frightened, angry, and 
humiliated.  When he got out of the compartment, the veteran 
went to tell his friends and some marines about what had 
happened.  They went back and forth with the blacks, and 
eventually one person was knifed.  On another occasion, the 
veteran had seriously contemplated killing a commander who 
was a bad officer and did not take care of his men.  
Following the examination, the veteran was diagnosed as 
having PTSD and situational stress. 

In July 1996, medical records from the VAMC in Brockton were 
associated with the claims file.  These records reflect 
outpatient treatment for PTSD, and also include a PTSD 
"Initial Assessment" form.  This form includes a "Military 
History" section, in which the veteran asserted, in part, 
that he served with "Beach Masters Unit 1" from April 1969 
to October 1969, and served in Vietnam from October 1969 to 
May 1970 near the DMZ at Quang River, Da Nang Port, and other 
areas in South Vietnam.  The veteran coordinated the third 
line of beach landings for marines, and was infrequently 
under fire.  The veteran was never wounded under fire and 
never witnessed death or serious injury of fellow soldiers.  
The veteran did report witnessing a training accident in 
which two marines were injured when the ramp of a ship 
lowered prematurely on them, just missing the veteran.  The 
veteran could recall reading the name of an officer he knew 
and liked, named "[redacted]," on a casualty list.  The veteran 
also reported that he was once in a helicopter that was 
falling.  He was jettisoning cargo, to stop the helicopter 
from crashing into the sea.  It did stop falling, 
approximately 15 feet above the surface of the ocean.  

The veteran also reported the emergency landing of a 
propeller plane in which he was a passenger, in an abandoned 
Air Force base.  The veteran had retained a fear of flying 
ever since.  The veteran reported constant racial tension on 
the ships, including the incident in which he was forced to 
crawl to leave a compartment.  This was clearly the veteran's 
most traumatic incident.  The veteran also reported the 
conflict between his unit and its commander, "Lt. [redacted]."  
The veteran and his friends had planned strategies to murder 
Lt. [redacted], although nothing ever came to fruition.  

In March 1996, the veteran filed a written statement in which 
he further described stressor incidents.  First, he noted 
that in November 1969, he was riding in a helicopter which 
went out of control.  Everything on board was tossed.  The 
helicopter nearly crashed into the ocean approximately 200 
yards from shore near Da Nang.  The helicopter was going from 
the USS Tripoli to the USS Point Defiance.  The pilot was 
able to regain control of the craft barely 20 feet from the 
water.  The veteran then described the incident on December 
23, 1969, in which he was humiliated by approximately 50 
black marines while aboard the USS Point Defiance.  Next, the 
veteran described the hostility surrounding the commander of 
the Beach Master Alpha Company West Coast unit 1.  During the 
period between October 1969 and July 1970, the veteran and 
his friends planned to eliminate this commander due to the 
intolerable situation.  Finally, the veteran described an 
incident in November 1968 while he was aboard the USS Little 
Rock in the Mediterranean Sea.  He was a rigger in a 
refueling party, and at approximately 2 or 3 in the morning, 
an oiler rammed the port side of the ship (just a few feet 
away from the veteran).   

In October 1996, the RO wrote to the US Army and Joint 
Services Environmental Support Group (ESG) and requested 
verification of the following stressors: the helicopter near-
crash, the racial incident in December 1969, and the oiler 
striking the USS Little Rock in November 1968. 

In May 1997, a letter from Joseph Perrotto, M.D., was 
associated with the claims file.  In this letter, Dr. 
Perrotto, in pertinent part, described the veteran's severe 
esophageal spasm and wrote as follows:

[The veteran's] history relates to the 
fact that his discomfort began when he 
was in Vietnam and was exposed to agent 
orange.  I suspect that this was the 
etiology of the problem.  In light of the 
fact that no one can find any other 
reason for it. . . . I would like you to 
review his record and consider the fact 
that [the veteran] has had significant 
medical problems on the basis of his 
agent orange exposure.

In May 1997, the veteran testified at the RO before the 
undersigned Board member.  Also present at the hearing was 
the veteran's daughter.  The veteran essentially testified, 
in pertinent part, that he was entitled to service connection 
for a stomach disability as a result of his exposure to 
herbicides during service.

In September 1997, the Board remanded the veteran's claim 
concerning service connection for a stomach condition to 
include esophageal spasm as secondary to exposure to 
herbicide agents, for additional development.

In December 1997, a letter from the US Armed Services Center 
for Research of Unit Records (USASCRUR)(the successor to 
ESG), was associated with the claims file.  It was noted that 
after extensive research of available US Navy records for the 
USS Point Defiance and the USS Little Rock, the USASCRUR was 
unable to document the veteran's listed stressors.  Enclosed 
were copies of the December 22 - 24, 1969, deck logs 
submitted by the USS Point Defiance.  However, these did not 
document any altercation or racial incidents as mentioned by 
the veteran.  The USASCRUR also coordinated research with the 
National Archives and Records Administration (NARA).  The 
decks logs for November 1968 submitted by the USS Little Rock 
were reviewed.  However, there was no mention of the ship 
hitting an "oiler."  Finally, the USASCRUR advised that for 
the time periods requested, there were no histories available 
for the USS Little Rock or the USS Point Defiance.  

By a March 1998 rating decision, the RO denied service 
connection for PTSD.  

In April 1998, a memorandum from James P. Hoye, M.D., was 
associated with the claims file.  In this memorandum, Dr. 
Hoye wrote that the veteran suffered from multiple medical 
problems, including esophageal spasm.  Dr. Hoye further 
stated as follows: "In my medical opinion, [the veteran's] 
problems may have been in part caused by exposures to toxins 
in herbicides to which he was exposed while in the service." 

In July 1998, the veteran again testified before the 
undersigned Board member at the RO.  The veteran essentially 
restated the stressor incidents referenced above.  He stated 
that no report was written following the racial incidents 
aboard ship in December 1969.  He stated that no significant 
injuries resulted after the oiler struck his ship.  The 
veteran also essentially testified that his current stomach 
condition was caused by exposure to Agent Orange.  

At his hearing, the veteran submitted the copy of a July 1998 
VA progress note, reflecting outpatient treatment for PTSD.  
The physician who completed this note specifically concluded 
that the veteran's PTSD arose from trauma occurring during 
his period of military service.  This trauma included the 
veteran having run through the gauntlet to get out of the 
compartment, as well as an incident in which a fellow sailor 
who stabbed the veteran accidentally in the knee was 
apparently persecuted by the veteran's friends.  The veteran 
suspected that a subsequent phobia about knives arose from 
this incident.  

II.  Analysis

The threshold question is whether the veteran has met his 
initial burden of presenting well grounded claims.  If he has 
not, then the claims must fail and there is no further duty 
to assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Well grounded claims require more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claims are plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

For a well grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

A.  Service connection for a stomach disability to include 
esophageal spasm as secondary to exposure to herbicide 
agents.

The veteran has submitted lay evidence that he was exposed to 
chemicals during the Vietnam war, he has been diagnosed as 
having esophageal spasm, and at least two physicians have 
appeared to suggest that this condition resulted from 
exposure to herbicides.  Subject to the Remand section below, 
the veteran's claim concerning service connection for a 
stomach condition to include esophageal spasm, as secondary 
to exposure to herbicide agents, is well grounded.   

B.  Service connection for PTSD 

The veteran has submitted lay evidence of in-service 
stressors, he has a medical diagnosis of the disability, and 
the examiners who diagnosed him in February 1996, July 1996, 
and July 1998 all appeared to relate the PTSD to at least 
some of the alleged in-service stressors.  Subject to the 
Remand section below, the veteran's claim concerning service 
connection for PTSD is well grounded.   

ORDER

The claim concerning service connection for a stomach 
condition to include esophageal spasm, as secondary to 
exposure to herbicide agents, is well grounded.  The appeal 
is granted to this extent subject to the following remand 
directions of the Board. 

The claim concerning service connection for PTSD is well 
grounded.  The appeal is granted to this extent subject to 
the following remand directions of the Board. 

REMAND

Stomach disability 

The documents received from Dr. Perrotto and Dr. Hoye (as 
detailed above) appear to suggest a correlation between the 
veteran's esophageal spasm and his exposure to Agent Orange.  
Although medical records from the offices of Dr. Hoye were 
associated with the claims file in February 1993 and medical 
records from the offices of Dr. Perrotto were associated with 
the claims file in May 1997, there has been no attempt to 
obtain clarification about the underlying bases for their 
opinions.  The opinions received from Dr. Perrotto and Dr. 
Hoye have put the RO on notice that relevant evidence may 
exist or could be obtained that would, if true, be relevant 
and necessary for full, fair adjudication of the veteran's 
claim.  Therefore, the RO has a duty to request the veteran's 
assistance in obtaining updated treatment records and 
clarifying opinions, in writing, from Dr. Perrotto and Dr. 
Hoye.  Thereafter, a VA gastrointestinal examination is 
needed to confirm the exact diagnosis and etiology of the 
veteran's stomach disability. 

The most recent treatment records regarding the veteran were 
associated with the claims file in October 1996.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data reflecting treatment of the 
veteran, since October 1996, must be obtained and reviewed.  
38 C.F.R. §§ 4.1, 4.2 (1998). 

During his May 1997 hearing, the veteran testified that he 
was in receipt of Social Security disability benefits.  A 
decision granting the veteran said benefits was associated 
with the claims file in September 1993, along with a number 
of medical records.  To properly evaluate the veteran's 
condition and claim, the RO should contact the Social 
Security Administration and request copies of all medical 
records relating to the veteran.  In Hayes v. Brown, 9 
Vet.App. 67 (1996), the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (hereinafter "the 
Court") held that as part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration and 
to give that evidence appropriate consideration and weight.  
In this case, such records may prove relevant to the 
veteran's claim for service connection.  

PTSD 

As detailed in the decision section above, in December 1997, 
the USASCRUR advised the RO concerning additional information 
about the following alleged stressors: the helicopter near-
crash, the racial incident in December 1969, and the oiler 
striking the USS Little Rock in November 1968.  However, 
there are additional stressors alleged by the veteran in 
support of his claim for PTSD for which additional 
information has not been requested.  

In particular, on the PTSD "Initial Assessment" form 
associated with the claims file in July 1996, the veteran 
asserted, in part, that he had served with "Beach Masters 
Unit 1" from April 1969 to October 1969, and served in 
Vietnam from October 1969 to May 1970 near the DMZ at Quang 
River, Da Nang Port, and other areas in South Vietnam.  The 
veteran reportedly coordinated the third line of beach 
landings for marines, and was infrequently under fire.  
Although the veteran was never wounded under fire and never 
witnessed death or serious injury of fellow soldiers, he did 
report witnessing a training accident in which two marines 
were injured when the ramp of a ship lowered premature on 
them, just missing the veteran.  The veteran could recall 
reading the name of an officer he knew and liked, named 
"[redacted]," on a casualty list.  The veteran also reported the 
emergency landing of a propeller plane in which he was a 
passenger, at an abandoned Air Force base.  The veteran had 
retained a fear of flying ever since.  

At his July 1998 Board hearing, the veteran submitted the 
copy of a July 1998 VA progress note, reflecting outpatient 
treatment for PTSD.  The stressors reported at this time 
included an incident in which a fellow sailor who stabbed the 
veteran accidentally in the knee was apparently persecuted by 
the veteran's friends.  The veteran suspected that a 
subsequent phobia about knives arose from this incident.  The 
Board notes that the service medical records do indicate that 
the veteran sought treatment for a small laceration from a 
"rusty knife" in February 1969.

Effective March 7, 1997, the VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The revised regulation provides as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As indicated above, the claims folder reflects that the 
veteran has been diagnosed as having PTSD by at least one 
medical doctor.  To properly evaluate the veteran's claim and 
determine whether he actually has PTSD, the Board finds that 
an attempt to verify these additional stressors is warranted.

The RO should again contact the USASCRUR to assist in 
verifying the above referenced stressors.  The Board 
acknowledges that some of the discrepancies in the record may 
make any request for USASCRUR confirmation difficult.  
Nevertheless, although he has the burden of submitting 
evidence in support of his claim, the critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should be responsible for attempting to 
provide or obtain the material.  Murphy V. Derwinski, 1 Vet. 
App. 78, 82 (1990).

The RO should also obtain any additional treatment records of 
the veteran since October 1996, when the records reflecting 
VA treatment were last received.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  Moreover, if any service stressor is 
verified, a current VA examination, to diagnose or rule out 
PTSD under the criteria of DSM-IV, is warranted. 

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  After securing the most recent 
addresses and necessary releases from the 
veteran, the RO should contact Drs. 
Perrotto and Hoye, and request that they 
provide copies of all treatment records 
pertaining to the veteran.  The RO should 
afford these physicians an opportunity to 
provide more detailed statements as to 
the bases of their medical opinions that 
the veteran's stomach disability is 
secondary to his exposure to herbicide 
agents.  To that extent, the physicians 
should be invited to include a complete 
rationale, citing authority and 
investigation, for all conclusions 
reached. 

2.  Any pertinent medical records from VA 
medical facilities, documenting treatment 
of the veteran for PTSD and/or his 
stomach disability subsequent to October 
1996, should be obtained and made of 
record.  These include all such records 
from the Brockton and Providence VAMCs.

3.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for PTSD and/or his stomach 
disability since October 1996.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file. 

4.  The RO should afford the veteran with 
one more opportunity to provide details 
regarding the training accident in which 
two marines (one apparently named 
"Rose") were injured when the ramp of a 
ship lowered prematurely on them, the 
emergency landing of a propeller plane in 
which he was a passenger at an abandoned 
Air Force base, and the incident in which 
a fellow sailor who stabbed the veteran 
accidentally in the knee was apparently 
persecuted by the veteran's friends.  
Most importantly, the veteran should be 
asked to provide any additional 
information to verify the claimed 
stressors, to include names of 
individuals affected, dates of the 
incidents, the unit to which he was 
assigned at the dates of the incidents 
and the unit to which any involved party 
was assigned, and whether the incidents 
were reported and to whom.

5.  The RO should also obtain copies of 
all medical records and other relevant 
documents relied upon in awarding the 
veteran's Social Security benefits and 
permanently associate these records with 
the claims folder.  

6.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of the stressors 
other than those forwarded previously to 
USASCRUR.  This summary and all other 
documentation relevant to the stressor 
element of the PTSD claim should be sent 
to the USASCRUR, which should be 
requested to research and attempt to 
verify the veteran's stressors as 
detailed above.  A copy of this Remand 
decision should also be provided.  Any 
additional sources of search recommended 
by USASCRUR should be pursued.

7.  If, and only if, any service stressor 
is verified (or the veteran is found to 
have engaged in combat), he should be 
afforded a special VA psychiatric 
evaluation by a VA psychiatrist.  The 
examiner must be provided a list of the 
verified stressors.  The claims file must 
be made available to and be reviewed by 
the examiner before the examination.

a.  The examination is to be 
conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV), and all 
appropriate studies are to be 
performed. 

b.  The examiner should determine if 
the veteran has PTSD.

c.  If the examiner believes that 
PTSD is the appropriate diagnosis, 
he or she must specify the evidence 
relied upon to determine the 
existence of the stressors and 
specifically identify which verified 
stressors identified by the RO are 
responsible for that conclusion.  

d.  The examiner should reconcile 
any diagnosis and/or conclusion(s) 
that conflict with those previously 
made regarding the veteran's 
psychiatric condition, and provide 
detailed reasons for any 
disagreement.  

8.  The RO should also schedule the 
veteran for a special VA gastrointestinal 
examination.  The veteran and his 
representative should be notified of the 
date, time and place of the VA 
examination in writing, and a copy of 
this notification letter should be 
associated with the claims file.  The 
importance of appearing for an 
examination and the consequences of his 
failure to do so without good cause 
should be made known to the veteran.

9.  The veteran should thereafter be 
afforded a special VA gastrointestinal 
examination to determine the correct 
diagnosis and etiology of all existing 
stomach disabilities.  Such tests as the 
examiner deems necessary should be 
performed.  The examiner should provide 
the answers/findings indicated below to 
each question or instruction posed.  If 
the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  

a.  The examiner should provide an 
opinion as to whether the veteran 
suffers from a gastrointestinal 
disability.  If so, what is the 
diagnosis of said disability?  

b.  If the veteran is diagnosed as 
having a gastrointestinal 
disability, the examiner should 
opine as to whether it is at least 
as likely as not that said 
disability is attributable to 
herbicide exposure in Vietnam.  The 
evidence considered by the examiner 
should include, but not be limited 
to, the letters and any other 
relevant documents received from 
Drs. Perrotto and Hoye.  If the 
examiner disagrees with the opinions 
contained in these documents, he or 
she should give the reasons for any 
disagreement.

10.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical reviews do not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

11.  When the above developments have 
been completed, the case should be 
reviewed by the RO.  If the decisions 
concerning entitlement to service 
connection for a stomach disability, to 
include esophageal spasm as secondary to 
exposure to herbicide agents, and 
entitlement to service connection for 
PTSD remain adverse to the veteran, he 
and his representative should be issued a 
supplemental statement of the case.  This 
must contain the latest regulations 
concerning PTSD and service connection 
based on herbicide exposure.  The veteran 
and his representative should be afforded 
a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process and obtain additional medical information.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
      Iris S. Sherman
	Member, Board of Veterans' Appeals


 

